IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


NORMAN HARVEY A/K/A ERIC ELROD,             : No. 81 EM 2019
                                            :
                    Petitioner              :
                                            :
                                            :
             v.                             :
                                            :
                                            :
COMMON PLEAS COURT OF PHILA., PA            :
AND CLERK,                                  :
                                            :
                    Respondents             :


                                      ORDER



PER CURIAM

      AND NOW, this 15th day of October, 2019, the Petition for Mandamus is

DISMISSED. The Prothonotary is DIRECTED to forward the filing to counsel of record.